Case 1:21-mj-O0005-GMH Document 8 Filed 01/12/21 Page 1 of 33

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF WEST VIRGINIA

CHARLESTON
Suite 2400

300 Virginia Street, East
Charleston, WV 25301

HUNTINGTON
Room 101

845 Fifth Avenue
Huntington, WV 25701

304/529-5588

 

P. O. Box 2546
Charleston, WV 25329 Stn
8081847-3000 110 North Heber Street
Beckley, WV 25801

vw. Wwysd.uscourts.2ov 53-74

WV IVSC S.20V. RORY L. PERRY II 304/253-7481
Clerk Of Court BLUEFIELD
Reply to: Beckley Room 1000

: a 601 Federal Street
S EH A LE D Bluefield, WV 24701
304/327-9798
January 7, 2021
Clerk, United States District Court
District of Columbia
333 Constitution Avenue, NW
Room 1225
Washington, D.C. 20001

USA v. Kenneth Jevon Hale; Case No. 5:21-mj-00003 SDWV
1:21-mj-00005 USDC/DC

Dear Clerk:
Please find enclosed copies of documents regarding the proceedings held in this district.

If you have any questions concerning this matter, please do not hesitate to contact this office.

Sincerely,
RORY L. PERRY II, CLERK OF COURT
By:___s/Myra Anderson

Enclosures

Receipt is hereby acknowledged of the documents described herein:

By: P, Prat

Date: i fie | 2034
WVSD NextGen CM/ECIGARGs¢ i251g-00005-GMH Document nF ids OLE Sled /dBAOR Bk Mpbp1710148751810763 1-1_..

 

 

 

 

SEALED
United States District Court
Southern District of West Virginia (Beckley)
CRIMINAL DOCKET FOR CASE #: 5:21-mj-00003-1 *SEALED*
Internal Use Only
" Case title: United States of America v. SEALED Date Filed: 01/07/2021

Assigned to: Magistrate Judge Omar J.

Aboulhosn

Defendant (1)

Kenneth Jevon Hale represented by E. Ward Morgan

, 3217 Cumberland Road
Bluefield, WV 24701
304/323-2250
Fax: 304/323-2251
Email: wmorgan@citlink.net
LEAD ATTORNEY
' ATTORNEY TO BE NOTICED

Designation: CJA - Initial Appearanc
Only

Pending Counts Disposition

None

Highest Offense Level (Opening)

None

Terminated Counts | Disposition

None

Highest Offense Level (Terminated)

None .

Complaints Disposition

DISTRIBUTION OF CHILD

PORNOGRAPHY

Plaintiff

1 of3

1/7/2021, 3:35 PM
WVSD NextGen cece’ Aacaee

2 of 3

United States of America

Saree damper oeemc Lila Bo-ument B apse Outeied Page Btk SS 7101487518107631-L.

.8so.den/cgi

represented by Jennifer Rada Herrald
UNITED STATES ATTORNEY'S
OFFICE
P. O. Box 1713
Charleston, WV 25326-1713
304/345-2200
Fax: 304/347-5104
Email: jennifer.herrald@usdoj.gov
LEAD ATTORNEY
ATTORNEY TO BE NOTICED
Designation: for the United States of
America

 

Date Filed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Docket Text

01/07/2021 1. | ORDER as to Kenneth Jevon Hale directing the Clerk to open the case in this
district under SEAL. Signed by Magistrate Judge Omar J. Aboulhosn on
1/7/2021. (sir)

01/07/2021 ARREST of Kenneth Jevon Hale (slr) __

01/07/2021 2 | RULE 5(c)(3) DOCUMENTS RECEIVED as-to Kenneth Jevon Hale. (sir)

01/07/2021 3 | MOTION by United States of America for Detention Hearing as to Kenneth
Jevon Hale. (slr)

01/07/2021 (a! (a! 4 | *SEALED* ORDER as to Kenneth Jevon Hale: confirming that members of
the public, media and interested parties will be able to access the hearing in
this matter to be conducted by videoconferencing/teleconferencing on
1/7/2021, at 12:00 p.m. by making use of the electronic methods listed herein.
Signed by Magistrate Judge Omar J. Aboulhosn on 1/7/2021. (msa)

01/07/2021 lg 5 | CJA 23 FINANCIAL AFFIDAVIT by Kenneth Jevon Hale (sir)

01/07/2021 6 | CONSENT TO PROCEED BY VIDEO CONFERENCE by Kenneth Jevon
Hale. (msa)

01/07/2021 7 | WAIVER OF RULE 5 & 5:1 HEARINGS by Kenneth Jevon Hale. (msa)

01/07/2021 8 | ORDER REQUIRING BRADY DISCLOSURES as to Kenneth Jevon Hale.
Signed by Magistrate Judge Omar J. Aboulhosn on 1/7/2021. (cc: Judge,
counsel of record) (msa)

01/07/2021 9 | COMMITMENT TO ANOTHER DISTRICT as to Kenneth Jevon Hale.
Defendant committed to the United States District Court for the District of of
Columbia. Signed by Magistrate Judge Omar J. Aboulhosn on 1/7/2021. (ce:
Judge, USA, USP, USM, counsel) (msa) .

01/07/2021 10 | INITIAL APPEARANCE ON CRIMINAL COMPLAINT as to Kenneth
Jevon Hale held by Magistrate Judge Omar J. Aboulhosn on 1/7/2021; Court
Reporter: CourtSmart. (msa)

01/07/2021 11 | ORDER as to Kenneth Jevon Hale; upon hearing held 1/7/2021: appointing E.

Ward Morgan, CJA Panel Attorney to represent the Defendant in this district
only for the purpose of the Initial Appearance Hearing; detaining and

 

1/7/2021, 3:35 PM

 
WVSD NextGen CM/ECIG@RAst 243M)-00005-GMH = Document SER QU eden EA OR/Hxek pt Bl? 101487518107631-L....

remanding Defendant to the custody of the United States Marshals Service
pending his transfer to the District of Columbia. Signed by Magistrate Judge
Omar J. Aboulhosn on 1/7/2021. (cc: Judge, USP, USM, counsel of record,
deft, Clerk-United States District Court/District of Columbia) (msa)

 

 

 

01/07/2021 12 | WARRANT ISSUED by the District of Columbia RETURNED EXECUTED
in case as to Kenneth Jevon Hale. Defendant arrested on 1/7/2021. (msa)
01/07/2021 13 | LETTER to Clerk, U.S. District Court, District of Columbia, from Clerk,

 

 

Southern District of West Virginia dated 1/7/2021, re: Commitment of
Defendant to District of Columbia. (msa)

 

 

 

3 of 3

 

A TRUE COPY CERTIFIED ON

 

JAN — 7 2021

 

 

 

 

1/7/2021, 3:35 PM
Case 1:21-mj-O0005-GMH Document 8 Filed 01/12/21 Page 5 of 33

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

BECKLEY DIVISION
UNITED STATES OF AMERICA, )
Plaintiff,
vs. CASE NO. FOR SD/WV: 5:21-mj-00003
) CASE NO. FOR D.C.: 1:21-mj-00005
KENNETH JEVON HALE,
Defendant.

 

ORDER
The Clerk is hereby DIRECTED to open the case in this district under SEAL.

ENTERED: January 7, 2021.

bpa/ bebe.

Omar J. Aboulhosn
United States Magistrate Judge

 

 

 

A TRUE COPY CERTIFIED ON

  
  

 

JAN ~ 7 2021

 

 
Case 1:21-mj-O0005-GMH Document 8 Filed 01/12/21 Page 6 of 33

AO 9] (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

District of Columbia

 

 

United States of America y SD/WV Case No. 5:21-mj-00003
v. Case: 1:21-mj-00005
Rigi elie ) Assigned to: Judge G. Michael Harvey
et ee ) Assigned Date: 1/6/2021
D.O.B. 12/7/1973 ) Description: COMPLAINT W/ARREST WARRANT
Shaun Jason Marvin
D.O.B. 11/01/1978 )
Michael Lee Otis-Currie )
D.O.B. 3/28/1996
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of between on or about 10/1/2020 through 11/9/2020 in the county of _______-_ in the
District of Columbia , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 2252(a)(2) Matthew Hunter Sharp, Kenneth Jevon Hale, Shaun Jason Marvin, and Michael Lee Otis-Currie did

knowingly distribute any child pornography as defined in 18 U.S.C. 2256(8), that has been mailed, or using
any means or facility of interstate or foreign commerce shipped or transported in or affecting interstate or
foreign commerce by any means, including computer

18 U.S.C. § 2252(a)(2) & (b)(1) Matthew Hunter Sharp, Kenneth Jevon Hale, Shaun Jason Marvin, and Michael Lee Otis-Currie did
knowingly conspire together along with others to knowingly receive and distribute any child
pornography as defined in 18 U.S.C. 2256(8), that has been mailed, or using any means or facility of
interstate or foreign commerce shipped or transported in or affecting interstate or foreign commerce by
any means, including computer

This criminal complaint is based on these facts:

SEE ATTACHED STATEMENT OF FACTS

&% Continued on the attached sheet.
Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone this 6th day

is aN

il Complainant's Signature —

Emily Eckert, Special Agent, FBI

 

int Printed ngmeagdied by G, Michael
itl Harvey
(, A Atel AN Date: 2021.01.06 17:06:30
1/6/2021 Ssrail 05°00

 

 

Date:

Judge's signature

City and state: Washington, D.C. G. Michael Harvey, United States Magistrate Judge

Printed name and title
Case 1:21-mj-O0005-GMH Document 8 Filed 01/12/21 Page 7 of 33

a {Ae

Assigned to: Judge G. Michael Harvey
Assigned Date: 1/6/2021

Description: COMPLAINT W/ARREST WARRANT

STATEMENT OF FACTS

On October 1, 2020, at approximately 9:17 AM a FBI Task Force Officer was acting in an
undercover capacity as part of the Metropolitan Police Department-Federal Bureau of Investigation
(“MPD-FBI”’) Child Exploitation Task Force, operating out of a satellite office in Washington, D.C,
In that capacity, the Under Cover Employee (UCE) entered a public KIK! group titled, “#you.ngshare”
with a group display name of “Safe place.” Upon entering the group a rules banner appeared outlining
the rules of the group. The banner read, “-Hello and welcome! Send 3 images or videos to the owner
or admin to verify! — Three minutes to verify — Share here don’t pm.”

Upon entering the group the UCE introduced himself as a 33-year-old dad with a daughter. On
October 1, 2020, an administrator” of the group using the KIK name, “matt! 1clashofclans,” and
showing display name “Matt S,” who was later identified as Matthew Hunter Sharp (hereinafter
SHARP), initiated a private KIK message with the UCE. SHARP asked the UCE to “verify.”? The
UCE sent an image of his purported eight-year-old daughter clothed. SHARP responded, “I either
need cp° or it needs to be a live photo.” The UCE sent SHARP a live photo of his purported daughter.

SHARP thanked the UCE and verified him. SHARP further stated that most users in the group are “‘cp

 

' Kik is a freeware instant messaging mobile application where one can transmit and receive
messages, photos, videos, sketches, mobile webpages, and other content.

* The administrator in a KIK Group is responsible for inviting new members to the group,
banning members from the group, and establishing the rules of the group. There may be multiple
administrators of a single group, each with these privileges.

> Based on her training and experience, your affiant is aware that “verify” means to prove that a
user has access to children or possesses child pornography.

“ This photograph and the other photographs sent by the UCE did not depict a real child.

> Based on her training and experience, your affiant is aware that “cp” is an abbreviation for
child pornography.
Case 1:21-mj-O0005-GMH Document 8 Filed 01/12/21 Page 8 of 33

collectors.”

A. # You.ngshare KIK Group Activity

Between October 1 and November 17, 2020, over 400 users joined the #you.ngshare group for
varying amounts of time, although the group was limited to 50 users at any given time. During this
period, various users within the group continued to share images and videos of child pornography and
discussed the sexual abuse of children. For example, on October 1, 2020, when a new user with display
name, “H+P 123” joined the chat, SHARP, in his role as administrator stated “Verify w mr[sic],” “me,”
then “Hp verified.” SHARP then posted two videos to the group:

e A twenty five second video file depicting a female child approximately nine to eleven years
old nude from the waist down on her hands and knees on a bed, exposing her anus and vagina
to the camera. She then turns around, waves to the camera, and engages in mouth to penis
contact with an adult male who appears to be holding the camera.

e A fourteen second video file depicting a female child approximately six to eight years old
engaging in mouth to penis contact with an adult male who appears to be holding the camera.

After SHARP posted the videos, user “jeffalbertson70” stated “good girls.”

October 9, 2020, KIK user “Scrappydo89” showing a display name of “Mike Blah,” who was
later identified as Michael Lanham (hereinafter LANHAM)°, sent the following files to the
#you.ngshare group:

e A video file thirty four seconds in length depicting an approximately four to six year old female
child lying on a bed with her dress pulled up exposing her vagina. An adult male rubs his penis

against her vagina until he ejaculates on her.

 

° Lanham was arrested by the FBI on October 29, 2020 pursuant to an arrest warrant authorized
by Hon. G. Michael Harvey, United States Magistrate Judge for the District of Columbia
Case 1:21-mj-O0005-GMH Document 8 Filed 01/12/21 Page 9 of 33

e A video file eleven seconds in length which consists of several videos spliced together. The
first depicts an approximately five to seven year old female child sucking on an adult male
penis, and the third depicts an adult male penis penetrating a prepubescent female child’s
vagina.

e A video file one minute 49 seconds in length depicting a female child approximately two to
four years old, naked from the waist down, in the lap of an adult male being vaginally
penetrated by his penis.

On October 3, 2020, user “baddaddy1973,” showing a display name of “Gear Head” who was
later identified as Kenneth Jevon Hale (hereinafter HALE), while also acting as an administrator of the
#you.ngshare group to verify new members, posted a one minute twenty four second file to the group
which depicted a female child approximately seven to nine years old engaging in mouth to penis
contact with an adult male. HALE then stated “from odin.” Shortly after, HALE also posted a one
minute fifty nine second video to the group which depicted an adult male nude on a bed with a female
child approximately four to six years old. The man picks up the child’s dress, and positions her on her
hands and knees before pulling down her underwear and penetrating her anally or vaginally with his
penis while kneeling behind her. After posting this video, HALE stated “from hec.” Also, on October
19, 2020, in response to a user with display name “Elizabeth.” posting a video of an adult female
engaging in mouth to penis contact with a prepubescent male child, HALE stated “Mmm mom sucking
her son vid never gets old.”

On October 11, 2020 user “baggy8444” sent a video to the #you.ngshare group which
depicts a naked adult male penetrating a naked prepubescent child, approximately ten to twelve years
old, from behind. He then messaged the group “Anyone have vids like this? Don’t have to be as rough

just love it when they cry ©” On October 12, 2020, user “baggy8444” sent an image of an adult female
Case 1:21-mj-O0005-GMH Document8 Filed 01/12/21 Page 10 of 33

~ -

sucking on the penis of a male child who appears to be approximately one to three years old. User
“nofar.ma” responded “Lol its looks fun so suck one like this” and “Not a lot of work.” Another user
with a display name of “John Doe” responded “Nice” to which user “baggy8444” responded “Not
much to Fill her mouth up with thou lol.”

On October 13, 2020, user “marvinmash,” showing display name “PBJ PBJ,” and later
identified as Shaun Jason Marvin (hereinafter MARVIN) posted a one minute video to the group which
depicts two female children approximately eleven to thirteen years old sitting nude on the floor, while
on camera they remove their clothes, spread their legs apart and expose their bare vaginas directly into
the camera. On October 15, 2020, MARVIN also posted a one minute fifty six second video file which
consists of approximately eighteen videos spliced together, all of which depict the faces of
prepubescent female children as men ejaculate on their faces or in their mouths. The video file opens
with the following words printed on the screen “Sweet release... Girls getting showered in CUM.” On
October 17, 2020 MARVIN also posted a forty nine second video file to group which depicts a female
child approximately nine to eleven years sitting on the floor nude. The child turns around while on her
hands and knees and spreads her buttocks apart with her hands exposing her anus and vagina to the
camera and then sits with her legs spread apart exposing her vagina to the camera before masturbating
for the camera.

On October 18, 2020, user “syrensong55,” showing a display name of “Syren Kyng,” who was
later identified as Michael Lee Otis-Currie (hereinafter OTIS-CURRIE) posted a mega.nz link’ to the

group and stated “I just posted a link now u post a cp link.” Three minutes later OTIS-CURRIE stated

 

7 Based on her training and experience, your affiant is aware that Mega.nz is a secure cloud
based file sharing system which allows users to provide others with web browser links to access
content which has been uploaded for sharing.
Case 1:21-mj-O0005-GMH Document8 Filed 01/12/21 Page 11 of 33

“watch he not post a cp link after I just did.’ On November 9, 2020, an FBI Agent accessed the link
provided by OTIS-CURRIE. The link routed to a folder labeled “cp” which contained approximately
2,250 image and video files the majority of which are videos constituting child pornography. For
example a one minute fifty nine second video depicting a prepubescent female child lying on her back
nude with her legs spread apart exposing her vagina. She is bound with rope around her thighs and
calves as well as having her wrists bound over her head with the same rope. Ad adult male engages in
hand to vagina contact with the child while the child engages in mouth to penis contact with the adult
male. The folder also contained a subfolder titled “incest” which contained approximately 250
additional images and videos of child pornography and child erotica. For example, this folder contained
a twelve minute fifty six second video depicting a nude female prepubescent child and a nude adult
male, both wearing masks. During the video the adult engages in hand to vagina contact with the child
as well as penetrates her vagina with his penis and with a vibrator. The child also engages in mouth to
penis contact with the adult male.

In addition to communications within the group, the UCE engaged in direct message
communications with HALE. On October 13, 2020 the following conversation occurred between the
UCE and HALE:

HALE: Nice conversation in group. I did same with my 8 yo daughter years ago. Sadly no pics.
Would love to relive it thru pics u post if ur daughter

UCE: Nice, yeah I don’t have full custody but play when she sleeps and take lives

HALE: Cool. When will u get her next

HALE: I use to live to play with mine especially loved when she got scared and had to sleep
in bed with me and wife.

UCE: Mmmmum, not sure hopefully next week

HALE: Like I said I sure hope so. Would love to relive that thru un ur daughter. Was so damn
hot

HALE: Especially loved cumming in her mouth while she was sleep on the couch

5
Case 1:21-mj-O0005-GMH Document8 Filed 01/12/21 Page 12 of 33

UCE: Mmmmm yes
UCE: I be back in a bit have to dun some errands
HALE: Got the tip of my cock parting her lips too. It getting moist felt so good. Also used her

hand to jerk me off on her.

B. Identification of #You.ngshare KIK Group Participants

The FBI served Administrative Subpoenas on KIK requesting subscriber information and
IP activity for users “matt]1clashofelans,” “baddaddy1973,” “marvinmash,” and “syrensong55.”

1. Matthew Hunter SHARP

In response to the administrative subpoena for subscriber and IP log information associated
with KIK user “matt11clashofelans,” KIK provided records indicating that the account has a display
name of “Matt S” and an associated email address of msharpesa@outlook.com. The user provided date
of birth was listed as 08/19/2001. IP log information spanning September 5, 2020 to October 5, 2020,
was also provided, and identified a Charter Communications IP address, 65.25.5.18, routinely used to
access the target account, as well as several T-Mobile IPV4 natting IP addresses. ® In response to an
administrative subpoena, Charter Communications provided records indicating that at the date and
times IP address 65.25.5.18 was used to access the “mattIlclashofelans” KIK account, it was
subscribed to by Cody Wright, with a service address at 4708 Passaic Court, Dayton, OH 45424, Using
law enforcement databases, Wright’s Facebook account was located. A query of the publically
available “friends” section of this page located a Facebook page for an individual with a display name
of “Matthew Sharp.” A query of the Ohio Department of Motor Vehicles database identified a valid

driver’s license for MATTHEW HUNTER SHARP with a date of birth of 8/19/2001 (the same date

 

8 Based on her training and experience, your affiant is aware that T-Mobile does not maintain
subscriber information for individuals utilizing IPV4 natting IP addresses.
Case 1:21-mj-O0005-GMH Document 8 Filed 01/12/21 Page 13 of 33

of birth associated with KIK user “mattl lclashofclans” KIK account) and an address of 2712
Willowridge Drive, Dayton OH 45414. The driver’s license photograph of SHARP appears to
depict the same individual as seen in the profile picture for the Facebook page for “Matt Sharp”
referenced above. A subscription database query for SHARP identified his current address as 4708
Passaic Court, Dayton, OH 45424 (the address. associated with the IP address used to access the
“matt] Iclashofclans” KIK account) reported on October 25, 2020 by Experian Gateway. Surveillance
of the 4708 Passaic Court residence on or about December 17, 2020 revealed two males exiting the
residence, get into vehicles parked outside the residence, and drive away. One of the two males
appeared to be SHARP.
2. Kenneth Jevon HALE

In response to the administrative subpoena for subscriber and IP log information associated
with KIK user “baddaddy1973,” KIK provided records indicating that the account has a display name
of “Gear Head” and an associated email address of bad_ol_boy07@yahoo.com. The user provided
date of birth was listed as 12/7/1973. IP log information spanning September 5, 2020 to October 5,
2020, was also provided, and identified a Suddenlink IP address, 173.80.24.154, routinely used to
access the target account, as well as several Sprint IP addresses.’ In response to an administrative
subpoena, Suddenlink provided records indicating that at the date and times IP address 173.80.24.154
was used to access the “baddaddy1973” KIK account, it was subscribed to by Ginger Shrewsbury,
with a service address at 210 Reservoir Road, Beckley, WV 25801. A subscription database was
utilized to identify other phone listings at Shrewsbury’s address, which included KENNETH JEVON

HALE. A search of HALE in the same subscription database identified a Kenneth Jevon Hale, date of

 

° Based on her training and experience, your affiant is aware that Sprint does not maintain
subscriber information for individuals utilizing their IP addresses.
Case 1:21-mj-O0005-GMH Document8 Filed 01/12/21 Page 14 of 33

birth as 12/7/1973, e-mail bad_ol boy07@yahoo.com, current address as 210 Reservoir Road,
Beckley, WV, and previous addresses in North Carolina. Law enforcement databases were also utilized
to identify a Skype account associated with email address bad_ol boyO7@yahoo.com and display
name “elah nek.”!° A valid driver’s license for Kenneth Hale was located via a query of the North
Carolina Department of Motor Vehicles database, identifying KENNETH JEVON HALE with a date
of birth of 12/7/1973. Surveillance of the 210 Reservoir Road residence on or about December 29,
2020, revealed a silver Ford F150 parked on the lawn, with North Carolina license plate PKH1958.
DMV records indicate the registered owner is Kenneth HALE.
3. Shaun Jason MARVIN

In response to the administrative subpoena for subscriber and IP log information associated
with KIK user “marvinmash,” KIK provided records indicating that the account has a display name of
“PBJ PBJ” and an associated and confirmed email address of shaun.marvin@gmail.com. The user
provided date of birth was listed as 11/1/1978. IP log information spanning October 4, 2020, to October
15, 2020, was also provided, and identified a Comcast IP address, 75.70.117.71, repeatedly used to
access the target account, as well as several T-Mobile IPV4 natting IP addresses. In response to’an
administrative subpoena, Comcast Communications provided records indicating that at the date and
times IP address 75.70.117.71 was used to access the “marvinmash” KIK account, it was subscribed
to by Shaun Marvin, with a service address at 3002 W Pikes Peak Ave, Colorado Springs, CO, 80904.
A query of the Colorado Department of Motor Vehicles database identified a valid driver’s license for
SHAUN JASON MARVIN with a date of birth 11/1/1978. A query ofa subscription database located
MARVIN’s current address as 3002 W Pikes Peak Ave, Colorado Springs, CO. According to El Paso

County, Colorado property records, MARVIN is the owner of 3002 W Pikes Peak Ave, Colorado

 

10 “elah nek” is Ken Hale spelled backwards
Case 1:21-mj-O0005-GMH Document8 Filed 01/12/21 Page 15 of 33

Springs, CO, purchased in February 2016.

4, Michael Lee OTIS-CURRIE

In response to the administrative subpoena for subscriber and IP log information associated
with KIK user “syrensong55,” KIK provided records indicating that the account has a display name of
“Syren Kyng” and an associated email address of starkyng913@gmail.com. IP log information
spanning September 21, 2020, to October 21, 2020, was also provided, and identified two Frontier
Communications IP addresses, 47.137.101.107 and 47.137.97.68, which were routinely used to access
the target account. In response to an administrative subpoena, Frontier Communications provided
records indicating that at the date and times IP addresses 47.137.101.107 and 47.137.97.68 were used
to access the “syrensong55” KIK account, they were subscribed to by Lakisha Gray, with a service
address of 15223 Arcadian St. Adelanto, CA 92301. In response to an administrative subpoena, Goo gle
provided subscriber information for email address starkyng913@gmail.com, which includes the
recovery phone number 661-492-2940. In response to a request for subscriber information for the
Mega.nz link sent by “syrensong55”, Mega Limited voluntarily provided the creator of the account as
“rainbowkyng(@gmailcom’. Mega Limited also provided 45 related email accounts to

rainbowkyng@gmail.com, which included michaelcurrieS3 | (@email.com;

 

michaelcurrie967(@gmail.com; michaelotiscurrie@gmail.com;. A query of subscription databases
located additional residents at 15223 Arcadian St. Adelanto, CA 92301, including Michael Lee OTIS-
CURRIE, with telephone number 661-492-2940 (the same recovery phone number associated with the
email address associated with the “syrensong55” KIK account). A query of the California Department
of Motor Vehicles database identified MICHAEL LEE OTIS-CURRIE with a date of birth of
3/28/1996 and address 15223 Arcadian Street, Adelanto, CA 92301. Surveillance of the 15223
Arcadian Street residence on or about December 29, 2020 revealed a Chevy SUV parked on the street
in front of the residence, with California license plate 7WID907. DMV records indicate the registered

9
Case 1:21-mj-O0005-GMH Document 8 Filed 01/12/21 Page 16 of 33

owner is Michael Lee Otis. A check of OTIS-CURRIE’s criminal history located a previous arrest for
possession and distribution of child pornography. Additionally, as of December 10, 2020, there is an

active arrest warrant for OTIS-CURRIE from Los Angeles County, CA charging him with obscenity.

Respectfully submitted,

ye SS

Emily Eckert
Special Agent
Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 based
on information communicated by telephone on this 6th day of January, 2021

mm Digitally signed by G.
dP ay, Michael Harvey
64 bk Date: 2021.01.06

17:05:43 -05'00"

The Honorable G. Michael Harvey
United States Magistrate Judge

 

 

10
Case 1:21-mj-O0005-GMH Document8 Filed 01/12/21 Page 17 of 33

AO 442 (Rey. 11/11) Arrest Warrant

 

UNITED STATES DISTRICT COURT
for the

District of Columbia

United States of America
Vv.

Case: 1:27-mj-00005

Assigned to: Judge G. Michael Harvey

Assigned Date: 1/6/2021

Description: COMPLAINT W/ARREST WARRANT

Matthew Hunter Sharp
D.O.B. 8/19/2001
Kenneth Jevon Hale
D.O.B. 12/7/1973
Shaun Jason Marvin
D.O.B. 11/01/1978
Michael Lee Otis-Currie
— D.O.B. 3/28/1996

Defendants

Nee ee ee ee ee

ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) Kenneth Jevon Hale

 

who is accused of an offense or violation based on the following document filed with the court:

O1 Indictment [1 Superseding Indictment 1 Information 1 Superseding Information rf Complaint
(1 Probation Violation Petition O) Supervised Release Violation Petition O Violation Notice O Order of the Court

This offense is briefly described as follows:

Distribution of Child Pornography, in violation of 18 U.S.C. Section 2252(a)(2)
Conspiracy to Distribute Child Pornography, in violation of 18 U.S.C. Sections 2252(a)(2), (b)(1)

oe Digitally signed by G.
of Michael Harvey
(, MASEL Ay Date: 2021.01.06

  

 

 

 

 

Date: January 6, 2021 17:07:14 -05'00'
Issuing officer’s signature
City and state: | Washington, D.C. - __G. Michael Harvey, United States Magistrate Judge __
Printed name and title
Return
This warrant was received on (date) , and the person was arrested on (date)

at (city and state)

Date: _

 

Arresting officer’s signature

Printed name and title

 

 
Case 1:21-mj-O0005-GMH Document8 Filed 01/12/21 Page 18 of 33

IN THE UNITED STATES DISTRICT COURT FOR THE

SOUTHERN DISTRICT OF WEST VIRGINIA
BECKLEY

UNITED STATES OF AMERICA

Vv.

CRIMINAL NO. 5:21-mj-00003

KENNETH JEVON HALE

MOTION FOR DETENTION HEARING

The United States moves this Court to hold a detention hearing

pursuant to 18 U.S.C. § 3142(f£) to determine whether any condition

or combination

of conditions will reasonably assure the appearance

of defendant as required and the safety of other persons and of

the community.

1. Eligibility of Case. This case involves a:

 

x

crime of violence [18 U.S.C. § 3142(f) (1) (a)]

maximum sentence life imprisonment or death [18
U.S.C. § 3142(£) (1) (B)]

10+ year controlled substance offense [18 U.S.C.
§ 3142 (f) (1) (C)]

felony, with two prior convictions in above
categories [18 U.S.C. § 3142(f) (1) (D)]

minor victim, or the possession or use of a firearm
or destructive device, or other dangerous weapon,
or a failure to register under 18 U.S.C. § 2250 [18
U.S.C. § 3142(f£) (1) (EB) ]

serious risk defendant will flee [18 U.S.C.
§ 3142(£) (2) (A)]

serious risk of obstruction of justice [18 U.S.C.
§ 3142(f) (2) (B)]
Case 1:21-mj-O0005-GMH Document8 Filed 01/12/21 Page 19 of 33

2. Reason for Detention. The court should detain defendant

 

because no conditions of release will reasonably assure (check one

or both):
_X Defendant's appearance as required
_X Safety of any other person and the community
3. Rebuttable Presumption. The United States will invoke

 

the rebuttable presumption against defendant pursuant to 18 U.S.C.
§ 3142(e). (If yes) The presumption applies because:
Probable cause to believe defendant committed 10+
year controlled substance offense, or offense under
18 U.S.C. § 924(c), 956(a), or 2332b.
Previous conviction for "eligible" offense
committed while on pretrial bond. Eligible
offenses are the first five categories listed under
Paragraph 1 of this motion.
X Probable cause to believe defendant committed an
offense involving a minor as a victim under 18
U.S.C. § (1201, 1591, 2241, 2242, 2244(a) (1), 2245,
2251, 2251A, 2252(a)(1)-(3), 2252A(1)-(4), 2260,
2421-23, or 2425).
4. Time for Detention Hearing. The United States requests
the court conduct the detention hearing,
At first appearance

xX After continuance of 3 days (not more than 3).

5. Temporary Detention. The United States moves the court

 

to detain the defendant during any continuance and pending

completion of the detention hearing.
Case 1:21-mj-00005-GMH Document 8 Filed 01/12/21 Page 20 of 33

6. Other Matters.

 

 

DATED: January 7,

2021

By:

Respectfully submitted,

MICHAEL B. STUART
United States Attorney

/s/-Jennifer Rada Herrald

Jennifer Rada Herrald

Assistant United States Attorney
WV Bar No. 12181

300 Virginia Street, East

Room 4000

Charleston, WV 25301

Telephone: 304-345-2200

Fax: 304-347-5104

Email: Jennifer.herrald@usdoj.gov

 
Case 1:21-mj-O0005-GMH Document8 Filed 01/12/21 Page 21 of 33

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

BECKLEY DIVISION
UNITED STATES OF AMERICA, )
Plaintiff,
vs. CRIMINAL ACTION NO. 5:21-mj-00003
KENNETH JEVON HALE,
Defendant.

 

ORDER

The Court has scheduled a hearing in this matter to be conducted by
videoconferencing/teleconferencing on January 7, 2021 at 12:00 p.m. In accordance with the current
recommendations by public health authorities to minimize all in-person contacts during the current national
emergency, the courthouses in the Southern District of West Virginia are restricted to the general public.
Mindful of the presumption of openness that accompanies courtroom proceedings, the Court has confirmed
that members of the public, media and interested parties wil! be able to access the hearing electronically.
To make use of this technology, use one of the following methods:
Click to join:
https://join.uc.uscourts.gov/invited.sfsecret=hcLCJ6rLioOtxfeqxkNIBe&id=7980923 13
Or call in:

- Video system, Jabber or Lync: wvsdbec2pub@uc.uscourts.gov
- Phone: 5713532300, then enter 7980923 13

 

Persons using remote access to proceedings are reminded of the general prohibition against
photographing, recording, and rebroadcasting of court proceedings. [See Local Rule Civ. P. 83.10 or Local
Rule Crim. P. 53.1] Violation of these prohibitions may result in sanctions, including removal of court

issued media credentials, restricted entry to future hearings, denial of entry to future hearings, or any other

Gar! bla hha

Omar J, Aboulhosn

United States Magishf4f RUEeCOPY CERTIFIED ON

sanctions deemed necessary by the court.

ENTERED: January 7, 2021.

 

  

  

 

 
Case 1:21-mj-O0005-GMH Document8 Filed 01/12/21 Page 22 of 33

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

AT BECKLEY

UNITED STATES OF AMERICA

v. CASE NO. 5:21-mj-00003

KENNETH JEVON HALE

CONSENT TO PROCEED BY VIDEO CONFERENCE

Defendant Kenneth Jevon Hale hereby voluntarily consents to participate in the

following proceeding(s) via video conferencing:
Initial Appearance/ Appointment of Counsel

(| Arraignment (if on felony information, defendant must sign separate Waiver of
Indictment form)

(4 Preliminary Hearing on Felony Complaint
4 Bail/Revocation/ Detention Hearing
L) Status and/or Scheduling Conference

L] Misdemeanor Plea/Trial/Sentence

/s/ Kevin Hale by OJA w/ Perm. /s/ Ward Morgan by OJA w/ Perm

Defendant's signature Defense Counsel's Signature
(Judge may obtain verbal consent on record and (Judge may obtain verbal consent on record and
sign for defendant sign for counsel)

Kenneth Jevon Hale Defense Counsel

This proceeding was conducted by reliable video conferencing technology.

q Omar J. Aboulhosn
United States Magistrate Judge

January 7, 2021
Date

 

 
Case 1:21-mj-O0005-GMH Document8 Filed 01/12/21 Page 23 of 33

AO 466A (Rev, 12/09) Waiver of Rule 5 & 5.1 Hearings (Complaint or Indictment)

UNITED STATES DISTRICT COURT

for the
Southern District of West Virginia

United States of America )
v. ) Case No. 5:21-mj-00003

)

) -_

_Kenneth Jevon Hale _ ) Charging District’s Case No. 1:21-mj-00005

Defendant )

WAIVER OF RULE 5 & 5.1 HEARINGS

(Complaint or Indictment)
I understand that I have been charged in another district, the (name of other court) ____—_— District of Columbia

Thave been informed of the charges and of my rights to:

(1) retain counsel or request the assignment of counsel if I am unable to retain counsel;
(2) an identity hearing to determine whether I am the person named in the charges;
(3) production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;

(4) a preliminary hearing within 14 days of my first appearance if 1 am in custody and 21 days otherwise —
unless I am indicted — to determine whether there is probable cause to believe that an offense has
been committed;

(5) a hearing on any motion by the government for detention;

(6) request transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.

I agree to waive my right(s) to:

| an identity hearing and production of the warrant,
a preliminary hearing.
a detention hearing.

qo

oO

of an identity hearing, production of the warrant, and any preliminary or detention hearing to which I may
be entitled in this district. I request that those hearings be held in the prosecuting district, at a time set
by that court.

I consent to the issuance of an order requiring my appearance in the prosecuting district where the charges are

pending against me.

Defendant's signature

Date: = q1/07/2021__

/si Ward Morgan by OJA w/ Perm

Signature of defendant's attorney

CE. Ward Morgan, CJA Panel Attorney =

Printed name of defendant's attorney
Case 1:21-mj-O0005-GMH Document8 Filed 01/12/21 Page 24 of 33

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

BECKLEY DIVISION
UNITED STATES OF AMERICA, )
Plaintiff,
vs. CRIMINAL ACTION NO. 5:21-mj-00003
KENNETH JEVON HALE,
Defendant.

 

ORDER REQUIRING BRADY DISCLOSURES

 

Pursuant to the enactment of United States Senate Bill 1380 regarding the obligation of the
United States Attorney to make disclosures under Brady vy. Maryland, 373 U.S. 83 (1963), it is
hereby ORDERED as follows:

(a) Unless the parties otherwise agree and where not prohibited by law, the government
shall disclose to the defense all information that is “favorable to an accused,” or otherwise
exculpatory, and that is known to the government.

This requirement applies regardless of whether the information would itself constitute
admissible evidence. The information, furthermore, shall be produced in a reasonably usable form
unless that is impracticable; in such a circumstance, it shall be made available to the defense for
inspection and copying. The government does not satisfy its obligations under this order by just
providing both exculpatory and inculpatory information without separately identifying the
exculpatory information. Beginning at the defendant’s arraignment and continuing throughout the
criminal proceeding, the government shall make good-faith efforts to disclose such information to
the defense as soon as reasonably possible after its existence is known, so as to enable the defense

to make effective use of the disclosed information in the preparation of its case.
Case 1:21-mj-O0005-GMH Document8 Filed 01/12/21 Page 25 of 33

(b) The information to be disclosed under (a) includes, but is not limited to:

(1) Information that is inconsistent with or tends to cast doubt on the defendant’s
guilt as to any element, including identification of the offense(s) with which the defendant
is charged;

(2) Information that tends to mitigate the charged offense(s) or reduce the potential
penalty;

(3) Information that tends to establish an articulated and legally cognizable defense
theory or recognized affirmative defense to the offense(s) with which the defendant is
charged;

(4) Information that casts doubt on the credibility, accuracy, or admissibility of any
evidence, including witness testimony, the government anticipates using in its case-in-chief
at trial;

(5) Information that diminishes the degree of the defendant’s culpability or the
applicable base offense level under the United States Sentencing Guidelines, and

(6) Impeachment information, which includes but is not limited to:

(i) information regarding whether any promise, reward, or inducement has
been given by the government to any witness it anticipates calling in its
case-in-chief;

(ii) information that identifies all pending criminal cases against, and all
criminal convictions of, any such witness;

(iii) information about any bias or prejudice any witness may have against

the defendant or any government witness;
Case 1:21-mj-O0005-GMH Document8 Filed 01/12/21 Page 26 of 33

(iv) information providing a written description of any prosecutable offense
committed by a government witness, whether arrested, prosecuted,
convicted or not;

(v) information about any mental or physical impairment of any
government witness; and

(vi) information about any evidence admissible under Fed. R. Evid. 608
against any government witness.

(c) As impeachment information described in (b)(6) and witness-credibility information
described in (b)(4) are dependent on which witnesses the government intends to call at trial, this
order does not require the government to disclose such information before a trial date is set.

(d) In the event the government believes that a disclosure under this order would
compromise witness safety, victim rights, national security, a sensitive law-enforcement
technique, or any other substantial government interest, it may apply to the Court for a
modification of the requirements of this order, which may include in camera review and/or
withholding or subjecting to a protective order all or part of the information.

(e) For purposes of this order, the government includes federal, state, and local law
enforcement officers and other government officials who have participated in the investigation and
prosecution of the offense(s) with which the defendant is charged. The government has an
obligation to seek from these sources all information subject to disclosure under this order.

(f) The Court may set specific timelines for disclosure of any information encompassed by
this order.

(g) If the government fails to comply with this order, the Court, in addition to directing

production of the information, may: (1) specify the terms and conditions of such production; (2)
Case 1:21-mj-O0005-GMH Document8 Filed 01/12/21 Page 27 of 33

grant a continuance; (3) impose evidentiary sanctions; or (4) enter any other order that is just under
the circumstances. Further, failure to comply may also result in disciplinary action against the
prosecutor.

Entered this 7 day of January, 2021.

Goer! bey La

Omar J. Aboulhosn
United States Magistrate Judge

 

 

 

A TRUE COPY CERTIFIED ON

 

JAN - 7 2021

 

 

 
Case 1:21-mj-O0005-GMH Document8 Filed 01/12/21 Page 28 of 33

AO 94 (Rev. 06/09) Commitment to Another District

 

UNITED STATES DISTRICT COURT

for the
Southern District of West Virginia

United States of America
v.
Case No. 5:21-mj-00003

Kenneth Jevon Hale
Defendant

Charging District’s
Case No.  1:21-mj-00005

COMMITMENT TO ANOTHER DISTRICT

The defendant has been ordered to appear in the USDC for the District of Columbia

(if applicable) division. The defendant may need an interpreter for this language:

 

 

The defendant: O will retain an attorney.

Mf is requesting court-appointed counsel.
The defendant remains in custody after the initial appearance.

IT IS ORDERED: The United States marshal must transport the defendant, together with a copy of this order,
to the charging district and deliver the defendant to the United States marshal for that district, or to another officer
authorized to receive the defendant. The marshal or officer in the charging district should immediately notify the United
States attorney and the clerk of court for that district of the defendant’s arrival so that further proceedings may be
promptly scheduled. The clerk of this district must promptly transmit the papers and any bail to the charging district.

Omar J. Aboulhosn a
United States Magistrate Judge

Date: _ 01/07/2021

 

 

Printed name and title

 

A TRUE COPY CERTIFIED ON

 

JAN — 7 2021

 

 

 
Room: Bluefield
Caption: USA v. Kenneth Jevon Hale

Started:
Ends:

12:16:09 PM
12:16:11 PM
12:16:42 PM
12:17:03 PM
12:17:09 PM
12:17:28 PM
12:17:30 PM
12:17:43 PM
12:17:44 PM
12:18:16 PM
12:18:18 PM
12:18:20 PM
12:18:21 PM
12:18:31 PM
12:18:32 PM
12:18:34 PM
12:18:41 PM
12:18:44 PM
12:18:46 PM
12:18:49 PM
12:19:25 PM
12:19:32 PM
12:20:12 PM
12:20:17 PM
12:20:25 PM
12:20:48 PM
12:20:53 PM
12:22:06 PM
12:22:12 PM
12:23:02 PM
12:23:04 PM
12:23:06 PM
12:23:36 PM
12:24:22 PM
12:24:26 PM
12:25:00 PM
12:25:14 PM
12:25:21 PM
12:25:22 PM
12:25:24 PM
12:25:39 PM

Case 1:21-mj-O0005-GMH Document8 Filed 01/12/21 Page 29 of 33

Courtroom Minute Entry

Case No.: 5:21-mj-00003
Judge: Omar Aboulhosn

Type: Initial Appearance

1/7/2021 12:07:05 PM
1/7/2021 12:27:29 PM

Length: 00:20:25

Judge Omar Aboulhosn

Courtroom Deputy Tammy Davis

Court Reporter - CourtSmart

AUSA Jennifer Rada Herrald (via telephone)

CJA Panel Attorney E. Ward Morgan (in person)

Defendant Kenneth Jevon Hale (via video from Southern Regional Jail)
USPO Assistant Justin Arthur (via telephone)

INITIAL APPEARANCE ON CRIMINAL COMPLAINT

Case number for SD/WV 5:21-mj-3

Case number for District of Columbia 1:21-mj-5

Judge Omar Aboulhosn

Calls case

This hearing is being made available to the public by way of audio and video, recording strictly prohibited
Notes appearance of counsel, defendant and probation

Mr. Morgan, have you discussed the Consent to Appear by Video with your client?

CJA Panel Attorney E. Ward Morgan

| have your honor and Mr. Hale consents to appearing by video.

Judge Omar Aboulhosn

Mr. Hale, do | have your permission to check the boxes and sign your name to the Consent form?
Defendant Kenneth Jevon Hale

Yes sir.

CJA Panel Attorney E. Ward Morgan

You have my permission to sign the form on my behalf as well, your honor.

Judge Omar Aboulhosn

States the basis for the defendant's arrest.

Mr. Morgan, does your client wish to have an Identity Hearing?

CJA Panel Attorney E. Ward Morgan

The defendant wishes to waive an Identity Hearing and all hearings here, your honor.

Judge Omar Aboulhosn

States rights of defendant and defendant acknowledged these rights.

Defendant Kenneth Jevon Hale

States personal information

Judge Omar Aboulhosn

The Court has reviewed the financial affidavit and finds the defendant does qualify for court-appointed
counsel. Representing you today for purposes of this Initial Appearance only is Mr. Morgan.

States additional rights of defendant and defendant acknowledges the same.

States violation(s) in charging document and possible penalties

Defendant has a right to a Preliminary Hearing to determine if there is probable cause.

Mr. Morgan, you indicated he wishes to have all hearings in District of Columbia, is that correct?
CJA Panel Attorney E. Ward Morgan

Yes sir.

Judge Omar Aboulhosn

Discusses Waiver of Rule 5 and 5.1 Hearings document

Defendant has a right to a Detentiori Hearing. Do you wish to have that Detention Hearing here or in the
District of Columbia?

Defendant Kenneth Jevon Hale

There

Executed Waiver of Rule 5 and 5.1 Hearing

Judge Omar Aboulhosn

Mr. Morgan, do | have your permission to sign your name to the waiver when | get it back from SRJ?
CJA Panel Attorney E. Ward Morgan
12:25:40 PM
12:25:44 PM
12:25:58 PM
12:26:13 PM
12:26:16 PM
12:26:24 PM
12:26:33 PM
12:27:03 PM
12:27:05 PM
12:27:06 PM
12:27:08 PM
12:27:23 PM

Case 1:21-mj-O0005-GMH Document8 Filed 01/12/21 Page 30 of 33

Yes sir.

Judge Omar Aboulhosn

Pursuant to the defendant wanting future hearings in the District of Columbia, the defendant is remanded
to the custody of the United States Marshals pending his transfer to the District of Columbia

Discusses Brady v. Maryland

Do you have any questions or is there anything else we need to take care of, Ms. Herrald or Mr. Morgan?
Let me ask, is probation going to do an interview now, Mr. Morgan?

CJA Panel Attorney E. Ward Morgan

Yes sir.

Judge Omar Aboulhosn

Ms. Herrald, you may drop off the call so an interview can be done by probation for the Pretrial Services
Report.

Hearing adjourned
Case 1:21-mj-O0005-GMH Document8 Filed 01/12/21 Page 31 of 33

’ ~~ ~

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

 

BECKLEY DIVISION

UNITED STATES OF AMERICA, )

Plaintiff,
vs. CASE NO. 5:21-mj-00001 for SD/WV

) CASE NO. 1:21-mj-00005 for D.C.

KENNETH JEVON HALE,

Defendant.

ORDER

At Bluefield, on January 7, 2021, came the Defendant who appeared via videoconference
from Southern Regional Jail in custody for the purpose of an Initial Appearance pursuant to a
warrant issued upon a Criminal Complaint filed in the District of Columbia. Assistant United
States Attorney Jennifer Rada Herrald appeared on behalf of the United States via telephone; E.
Ward Morgan, CJA Panel Attorney, appeared on behalf of the Defendant in person; and United
States Probation Officer Assistant Justin Arthur appeared via telephone.

The Court conducted an Initial Appearance without the physical presence of the Defendant
using videoconferencing/teleconferencing technology. On the record at the hearing, the Court
confirmed that the Defendant had an opportunity to consult with counsel and consented to the
remote proceeding.

The Defendant was not called upon to plead. The Court informed the Defendant of the
nature of the charges contained in the Criminal Complaint. The Court further informed the
Defendant that he was not required to make a statement and that any statement made by the

Defendant may be used against him.
Case 1:21-mj-O0005-GMH Document8 Filed 01/12/21 Page 32 of 33

Based upon the financial affidavit submitted by the Defendant, it is ORDERED that E.
Ward Morgan, CJA Panel Attorney, is appointed to represent the Defendant in this district only
for purpose of the Initial Appearance Hearing.

The Defendant acknowledged that he was the Kenneth Jevon Hale named in the Criminal
Complaint and expressly waived his right to an Identity Hearing. Thereafter, the Court advised the
Defendant of his rights and of the specific violations alleged in the Criminal Complaint. The
Defendant confirmed that he understood his rights and the allegations against him. The Court, with
defense counsel and the Defendant’s permission, executed a written Waiver of Rule 5 & 5.1
Hearings in this district and requested all further hearings be held in the charging district. The
written waiver will be made part of the record. The Court also entered a Commitment to Another
District.

The Court ORDERED the Defendant detained and remanded to the custody of the United
States Marshals Service pending his transfer to the District of Columbia.

The Court DIRECTS the Clerk to provide a copy of this Order to the Defendant; counsel
of record; the United States Probation Department; the United States Marshals Service; and the
Clerk of the United States District Court for the District of Columbia.

ENTERED: January 7, 2021.

Gad ball.

Omar J. Aboulhosn
United States Magistrate Judge

 

 

 

A TRUE COPY CERTIFIED ON

   

JAN ~ 7 202I
 

Case 1:21-mj-O0005-GMH Document8 Filed 01/12/21 Page 33 of 33

AO 442 (Rey. LI/IL) Arrest Warrant

 

UNITED STATES DISTRICT COUR'E
for the = 7 21

District of Columbia

Ron Lt ERY I i f OLE [ean

United States of America ) pe
v.
Matthew Uunter Sharp ) Case: 1 :24 -mj-00005
(Do. 972001 } Assigned to: Judge G. Michael Harvey
DOB, I2"71973 ) Assigned Date: 1/6/2021
eae ) Description: COMPLAINT W/ARREST WARRANT

Michael Lee Otis-Currie

DO, B. 3/28/1996 ——$$$<$— S a f \
Defendants
> i] f

ARREST WARRANT

To: Any authorized law enforcement officer

 

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) — Kenneth Jevon Hale ;

 

 

who is accused of an offense or violation based on the following document filed with the court:

Indictment CO Superseding Indictment CJ Information © Superseding Information @ Complaint
Probation Violation Petition CO Supervised Release Violation Petition O Violation Notice - Order of the Court

This offense is briefly described as follows:

Distribution of Child Pornography, in violation of 18 U.S.C. Section 2252(a)(2)
Conspiracy to Distribute Child Pornography, I in violation of 18 U.S.C. Sections 2252(a)(2), (b)(1)

me Digitally signed by G.

ny Michael Harvey
G fg Date: 2021.01.06
' 17:07:14 -05'00' |

Date; amuary 6, 2021

Issuing offi cer's signature

City and state; | Washington,D.C. G. Michael Harvey, United States Magistrate Judge

Printed name and title

 

Return

This warrant was received on (date) Me ae Phan the person was arrested on (dare) fSeo- l=?-d (

at (city and state) Beaty, Ly Ae at évr
Date: fen 1-1-9) ZA. Lk big, 2
Arresting officer" dire

Est
TF) Dek pps Cov €. iipka |Buwn
name and title

Printe

 

 

 

 
